Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “Embodiments described herein provide”.  The examiner suggests its deletion.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 , 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, from which claims 2-10 depend, the preamble recites “forming a fluorinated film” but line 10 requires “forming a fluorinated metal film”, which is deemed confusing.  Clarification and appropriate amendments, if necessary, are requested.
	In claim 4 line 3, the phrase “introducing a second flow of a fluorination activation precursor” is deemed confusing because there was never a recitation of introducing a first flow of a fluorination activation precursor.  It is the examiner’s position that the “fluorine precursor” in claim 1 line 7 should read --fluorination activation precursor--.  Clarification and appropriate amendments, if necessary, are requested.
	In claim 19, the phrase “wherein the metal oxide containing layer includes at least one of … aluminum (Al), calcium (Ca) … or hafnium (Hf)” is deemed vague and confusing as claim 17, from which claim 19 depends, requires yttrium in line 5.  Appropriate amendment is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2018/0327898).
Wu discloses a fluorination process to create a sacrificial oxy-fluoride layer (title) in which a yttrium-based oxy-fluoride layer is formed (abstract).  Specifically, a metal oxide coating is formed by a variety of methods including atomic layer deposition followed by exposure to a fluorine source such as HF, NF3, F2, NF3 plasma, etc (0041).  In one embodiment, a metal fluoride layer can be formed over the metal oxide coating (0008).  It is noted that a substrate is loaded into a processing chamber (0008) such as an ALD chamber (0067) but that the coating can be used for chamber components (0005).  The process can be repeated (0131-0133).
Regarding claim 2, Wu teaches introducing oxygen and a fluoride (0070, 0102-0106) and repeating the process until the desired thickness is achieved (0131-0133).
Regarding claim 3, Wu teaches aluminum (0006, 0023).
Regarding claim 4, Wu teaches a fluorine source such as HF, NF3, F2, NF3 plasma, etc (0041) and that the process can be repeated (0131-0133).
Regarding claim 5, Wu teaches oxygen radicals (0070).
Regarding claim 6, Wu teaches a metal oxide coating (0041), which inherently has a thickness.

Regarding claim 8, Wu teaches yttrium oxide by ALD (0041) and the precursors can be yttrium and oxygen (0069-0070).
Regarding claims 9-10, Wu teaches NF3 (0041).

In independent claim 11, the applicant requires introducing an oxygen containing precursor and a metal containing precursor to form the metal oxide coating and a fluorine precursor and a fluorination activation precursor to form the metal fluorine layer.  Wu teaches yttrium oxide by ALD (0041) and the precursors can be yttrium and oxygen (0069-0070) and as NF3 (0041) and oxygen radicals (0070).
Regarding claim 12, Wu teaches aluminum (0006, 0023).
Regarding claim 13, Wu teaches yttrium (0040).
Regarding claim 14, Wu teaches oxygen radicals (0070).
Regarding claims 15-16, Wu teaches NF3 (0041).

In independent claim 17, the applicant requires a yttrium precursor.  Wu teaches a yttrium precursor and oxygen (0069-0070).
Regarding claim 18, Wu teaches oxygen radicals (0070).
Regarding claim 19, Wu teaches yttrium (0040).
Regarding claim 20, Wu teaches NF3 (0041).

	
Chen (2018/0003535) teaches forming a first coating such as an inorganic oxide followed by a second coating an organofluorine coating and has been cited as relevant art.
	Gnedenkov et al. (Surface & Coating Technology article) teaches the deposition of a plasma electrolytic oxidation layer followed by the deposition of a TFE telomer coating and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/18/2021